             Case 1:20-cv-05175-AMD-PK Document 13 Filed 12/10/20 Page 1 of 1 PageID #: 43
                                                                                                                     OGLETREE, DEAKINS, NASH,
                                                                                                                     SMOAK & STEWART, P.C.
                                                                                                                     Attorneys at Law
                                                                                                                     599 Lexington Avenue, Fl 17
                                                                                                                     New York, New York 10022
                                                                                                                     Telephone: 212.492.2500
                                                                                                                     Facsimile: 212.492.2501
                                                                                                                     www.ogletreedeakins.com

             Jamie Haar
             212.492.2070
             jamie.haar@ogletreedeakins.com

                                                                       December 10, 2020

             VIA ECF
             The Honorable Peggy Kuo
             United States District Court
             Eastern District of New York
             225 Cadman Plaza
             Brooklyn, NY 11201

                        Re:        Fischler v. Salix, LLC d/b/a Time Slippers
                                   Case No. 1:20-cv-05175 (AMD)(PK)

             Dear Magistrate Judge Kuo:

                     We were recently retained to represent defendant Salix, LLC d/b/a Time Slippers
             (“Defendant”) in the above-referenced action. We write, with Plaintiff’s consent, to respectfully
             request an extension of Defendant’s time to answer, move, or otherwise respond to the Complaint
             from December 11, 2020 to January 11, 2020. Defendant submits this request so that it may be
             afforded additional time to investigate the allegations in the Complaint. This is Defendant’s first
             request for an extension of time to respond to the Complaint.

                        Thank you for Your Honor’s consideration of this request.

                                                                                Respectfully submitted,
                                                                                OGLETREE, DEAKINS, NASH,
                                                                                 SMOAK & STEWART, P.C.



                                                                                By:            /s/ Jamie Haar
                                                                                                  Jamie Haar

             cc:        All counsel of record (by ECF)




Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville
Houston ▪ Indianapolis ▪ Jackson ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪ Minneapolis
Morristown ▪ Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland ▪ Raleigh ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪ Washington
